Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


 Estate of Josephine Earle Connell,                     Appeal from the County Court of Limestone
 Deceased                                               County, Texas (Tr. Ct. No. 7899).
                                                        Memorandum Opinion delivered by Justice
 No. 06-17-00101-CV                                     Moseley, Chief Justice Morriss and Justice
                                                        Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED FEBRUARY 6, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk